

 
 

--------------------------------------------------------------------------------

 





 


 


 


 


 


 


 


 


 


 


 
BENEFIT MAINTENANCE PLAN
 
OF
 
DIME COMMUNITY BANCSHARES, INC.
 


 


 


 


 
_________________________________














Adopted Effective as of November 1, 1992
 Amended and Restated Effective as of December 31, 2008
Incorporating Amendment No. 6 Effective as of April 15, 2010



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
ARTICLE I
DEFINITIONS
1
Section 1.1
Actuarial Equivalent
1
Section 1.2
Affiliated Employer
1
Section 1.3
Applicable Limitation
2
Section 1.4
Bank
2
Section 1.5
Beneficiary
2
Section 1.6
Board
2
Section 1.7
Change in Control
2
Section 1.8
Code
2
Section 1.9
Committee
2
Section 1.10
Company
2
Section 1.11
Disability
2
Section 1.12
Eligible Employee
2
Section 1.13
Employee
2
Section 1.14
Employer
3
Section 1.15
Employer Contributions
3
Section 1.16
ERISA
3
Section 1.17
ESOP
3
Section 1.18
Exchange Act
3
Section 1.19
Fair Market Value of a Share
3
Section 1.20
Former Participant
3
Section 1.21
Savings Plan
3
Section 1.22
Memorandum Account
3
Section 1.23
Participant Account
4
Section 1.24
Plan
4
Section 1.25
Retirement Plan
4
Section 1.26
Specified Employee
4
Section 1.27
Share
4
Section 1.28
Stock Unit
4
Section 1.29
Termination of Service
4
Section 1.30
Unforeseeable Emergency
4
ARTICLE II
PARTICIPATION
5
Section 2.1
Eligibility for Participation
5
Section 2.2
Commencement of Participation
5
Section 2.3
Termination of Participation
5
ARTICLE III
BENEFITS TO PARTICIPANTS
5
Section 3.1
Supplemental Retirement Benefit
5
Section 3.2
Supplemental Savings Benefiit
6
Section 3.3
Supplemental ESOP Benefits
8
ARTICLE IV
DEATH BENEFITS
11
Section 4.1
Supplemental Retirement Plan Death Benefits
11
Section 4.2
Supplemental Savings Plan Death Benefits
11
Section 4.3
Supplemental ESOP Death Benefits
11
Section 4.4
Beneficiaries
11
ARTICLE V
DISTRIBUTIONS
12
Section 5.1
Scheduled Distributions to Participant
12
Section 5.2
Mandatory Cashout of Small Balances
12
Section 5.3
Restrictions on Payments to Specified Employees
13
Section 5.4 One-Time Election During 2008 13  Section 5.5  Manner of
Distribution Attributable to ESOP 13
ARTICLE VI
TRUST FUND
13
Section 6.1
 Establishment of Trust
13
Section 6.2
 Contributions to Trust
14
Section 6.3
 Unfunded Character of Plan
14
Section 6.4
Payments in the Event of a Change in Control
14
ARTICLE VII
ADMINISTRATION
15
Section 7.1
The Committee
15
Section 7.2
Liability of Committee Members and their Delegates
15
Section 7.3
Plan Expenses
16
Section 7.3
Facility of Payment
16
ARTICLE VIII
AMENDMENT AND TERMINATION
16
Section 8.1
Amendment by the Company
16
Section 8.2
Termination
17
Section 8.3
Amendment or Termination by Other Employers
17
ARTICLE IX
MISCELLANEOUS PROVISIONS
17
Section9.1
Construction and Language
17
Section9.2
Headings
17
Section 9.3
Non-Alienation of Benefits
17
Section 9.4
 Indemnification
18
Section 9.5
Severability
18
Section 9.6
Waiver
18
Section 9.7
Governing Law
18
Section 9.8
Taxes
18
Section 9.9
No Deposit Account
19
Section 9.10
No Right to Continued Employment
19
Section 9.11
Status of Plan Under ERISA
19
Section 9.12
Compliance with Section 409A of the Code
19
ARTICLE X
EFFECTIVE DATE OF THE AMENDED AND RESTATED PLAN
19




 
 

--------------------------------------------------------------------------------

 

Benefit Maintenance Plan
 
Of
 
Dime Community Bancshares, Inc.
 
 
 
                      ARTICLE I                      
 
DEFINITIONS
 
Wherever appropriate to the purposes of the Plan, capitalized terms shall have
the meanings assigned to them under the Retirement Plan, Savings Plan or ESOP,
as applicable; provided, however, that the following special definitions shall
apply for purposes of the Plan, unless a different meaning is clearly indicated
by the context:
 
Section 1.1 Actuarial Equivalent means a benefit of equivalent value determined
on the basis of interest rate and mortality assumptions prescribed under the
Retirement Plan.  If it shall be necessary to determine an Actuarial Equivalent
in any case for which interest rate and mortality assumptions shall not have
been prescribed under the Retirement Plan, the Actuarial Equivalent shall be
determined using the interest rate and mortality assumptions prescribed by the
Commissioner of Internal Revenue pursuant to section 417(e) of the Code for the
month in which the determination is being made.
 
Section 1.2 Affiliated Employer  means any corporation which is a member of a
controlled group of corporations (as defined in section 414(b) of the Code) that
includes the Company; any trade or business (whether or not incorporated) that
is under common control (as defined in section 414(c) of the Code) with the
Company; any organization (whether or not incorporated) that is a member of an
affiliated service group (as defined in section 414(m) of the Code) that
includes the Company; any leasing organization (as defined in section 414(n) of
the Code) to the extent that any of its employees are required pursuant to
section 414(n) of the Code to be treated as employees of the Company; and any
other entity that is required to be aggregated with the Company pursuant to
regulations under section 414(o) of the Code.
 
Section 1.3 Applicable Limitation means any of the following: (a) the limitation
on annual compensation that may be recognized under a tax-qualified plan for
benefit computation purposes pursuance to section 401(a)(17) of the Code; (b)
the maximum limitation on annual benefits payable by a tax-qualified defined
benefit plan pursuant to section 415(b) of the Code; (c) the maximum limitation
on annual additions to a tax-qualified defined contribution plan pursuant to
section 415(c) of the Code; (d) the maximum limitation on aggregate annual
benefits and annual additions under a combination of tax-qualified defined
benefit and defined contribution plans maintained by a single employer pursuant
to section 415(e) of the Code; (e) the maximum limitation on annual elective
deferrals to a qualified cash or deferred arrangement pursuant to section 402(g)
of the Code; (f) the annual limitation on elective deferrals under a qualified
cash or deferred arrangement by highly compensated employees pursuant to section
401(k) of the Code.
 
 
1

--------------------------------------------------------------------------------

 
Section 1.4 Bank means The Dime Savings Bank of Williamsburgh, a federal stock
savings bank, and its successors or assigns.
 
Section 1.5 Beneficiary means any person, other than a Participant or Former
Participant, who is determined to be entitled to benefits under the terms of the
Plan.
 
Section 1.6 Board means the Board of Directors of the Company.
 
Section 1.7 Change in Control means, with respect to a Participant:  (a) a
change in ownership of the Participant’s Relevant Corporation (as defined
below); (b) a change in effective control of the Participant’s Relevant
Corporation; or (c) a change in the ownership of a substantial portion of the
assets of the Participant’s Relevant Corporation.  The existence of a Change in
Control shall be determined by the Committee in accordance with section 409A of
the Code and the regulations thereunder.  For purposes of this section, Relevant
Corporation means, with respect to a Participant on any date:  (w) the
corporation for which the Participant is performing services on such date; (x)
all corporations that are liable to the Participant for the benefits due to him
under the Plan; (y) a corporation that is a majority shareholder of a
corporation described in section 1.7(w) or (x); or (z) any corporation in a
chain of corporations each of which is a majority shareholder of another
corporation in the chain, ending in a corporation described in section 1.7(w) or
(x).
 
Section 1.8 Code means the Internal Revenue Code of 1986 (including the
corresponding provisions of any prior law or succeeding law).
 
Section 1.9 Committee means the Compensation Committee of the Board of Directors
of the Company, or such other person, committee or other entity as shall be
designated by or on behalf of the Board to perform the duties set forth in
Article VII.
 
Section 1.10 Company means, Dime Community Bancshares, Inc., a Delaware
corporation, any successor thereto.
 
Section 1.11 Disability means, with respect to a Participant, any medically
determinable physical or mental impairment which can be expected to result in
death or to last for a continuous period of at least twelve (12) months and as a
result of which either: (a) the Participant is unable to engage in any
substantial gainful activity or (b) the Participant has been receiving income
replacement benefits for a period of at least three (3) months under an accident
and health plan covering employees of the Participant’s employer; provided,
however, that a Participant will be deemed disabled and a Disability will be
deemed to exist under the Plan if such Participant is determined to be totally
disabled by the Social Security Administration or Railroad Retirement
Board.  The existence of a Disability shall be determined by the Committee in
accordance with section 409A and the regulations thereunder.
 
Section 1.12 Eligible Employee means an Employee who is eligible for
participation in the Plan in accordance with the provisions of Article II.
 
Section 1.13 Employee means any person, including an officer, who is employed by
the Employer.
 
 
2

--------------------------------------------------------------------------------

 
Section 1.14 Employer means Dime Community Bancshares, Inc., and any successor
thereto and The Dime Savings Bank of Williamsburgh and any successor thereto and
any Affiliated Employer which, with the prior written approval of the Board of
Directors of Dime Community Bancshares, Inc. and subject to such terms and
conditions as may be imposed by the Board of Directors of Dime Community
Bancshares, Inc., shall adopt this Plan.
 
Section 1.15 Employer Contributions means contributions by any Employer to the
Savings Plan or the ESOP.
 
Section 1.16 ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time (including the corresponding provisions of any
succeeding law).
 
Section 1.17 ESOP means the Employee Stock Ownership Plan of Dime Community
Bancshares, Inc. and Certain Affiliates, as amended from time to time (including
the corresponding provisions of any successor qualified employee stock ownership
plan adopted by the Company).
 
Section 1.18 Exchange Act means the Securities Exchange Act of 1934, as amended
from time to time (including the corresponding provisions of any succeeding
law).
 
Section 1.19 Fair Market Value of a Share means, with respect to a Share on a
specified date:
 
(a)           the final reported sales price on the date in question (or if
there is no reported sale on such date, on the last preceding date on which any
reported sale occurred) as reported in the principal consolidated reporting
system with respect to securities listed or admitted to trading on the principal
United States securities exchange on which the Shares are listed or admitted to
trading; or
 
(b)           if the Shares are not listed or admitted to trading on any such
exchange, the closing bid quotation with respect to a Share on such date on the
National Association of Securities Dealers Automated Quotations System, or, if
no such quotation is provided, on another similar system, selected by the
Committee, then in use; or
 
(c)           if sections 1.19(a) and (b) are not applicable, the fair market
value of a Share as the Committee may determine.
 
Section 1.20 Former Participant means a person whose participation in the Plan
has terminated as provided under section 1.30.
 
Section 1.21 Savings Plan means the 401(k) Savings Plan of The Dime Savings Bank
of Williamsburgh, as amended from time to time (including the provisions of any
successor qualified defined contribution plan adopted by the Company).
 
Section 1.22 Memorandum Account means, collectively, all of the accounts that
hold all of the deferred compensation credited to a Participant under Article
III reduced to reflect distributions.
 
 
3

--------------------------------------------------------------------------------

 
Section 1.23 Participant Account means any person who is participating in the
Plan in accordance with its terms.
 
Section 1.24 Plan means the Benefit Maintenance Plan of Dime Community
Bancshares, Inc., as amended from time to time (including the corresponding
provisions of any successor plan adopted by the Company).
 
Section 1.25 Retirement Plan means the Retirement Plan of The Dime Savings Bank
of Williamsburgh, as amended from time to time (including the corresponding
provisions of any successor qualified defined benefit plan adopted by the Bank).
 
Section 1.26 Specified Employee has the meaning set forth in section 409A of the
Code.
 
Section 1.27 Share means a share of common stock, par value $.01 per share, of
Dime Community Bancshares., Inc.
 
Section 1.28 Stock Unit means a right to receive a payment under the Plan in an
amount equal, on the date as of which such Payment is made, to the Fair Market
Value of a Share.
 
Section 1.29 Termination of Service means cessation of all services to all
Relevant Employers (as defined below) in all capacities other than as a director
of such Relevant Employer’s board of directors.  The occurrence of a Termination
of Service shall be determined by the Committee in accordance with the rules for
determining whether a "separation from service" has occurred under section 409A
of the Code and the regulations thereunder.  For purposes of this section,
Relevant Employer means, with respect to a Participant on any date: any Employer
for whom the Participant performs services and with respect to whom the
Participant's rights under this Plan arise, and any corporation, or trade or
business whether or not incorporated, that is considered a "single employer"
with such Employer within the meaning of section 414(b) or section 414(c) of the
Code; provided that when applying sections 1563(a)(1), (2) and (3) of the Code
or Treasury Regulation section 1.414(c)-2 pursuant to section 414(b) or section
414(c) of the Code, the phrase "at least 50 percent" shall be used instead of
the phrase "at least 80 percent" in each place it appears therein.
 
Section 1.30 Unforeseeable Emergency means, with respect to a Participant, a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, beneficiary or dependent
(within the meaning of section 152 of the Code, without regard to sections
152(b)(1), (b)(2), and (d)(1)(B) of the Code), loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.  The existence of an Unforeseeable Emergency shall be determined by
the Committee in accordance with section 409A of the Code and the regulations
thereunder.
 
 
4

--------------------------------------------------------------------------------

 
       ARTICLE II       
                         
PARTICIPATION
 
Section 2.1 Eligibility for Participation.
 
Only Eligible Employees may be or become Participants. An Employee shall become
an Eligible Employee if he is a Participant in the Retirement Plan, the Savings
Plan or the ESOP, or any combination thereof, and the benefits to which he is
entitled thereunder are limited by one or more of the Applicable Limitations;
provided, however, that no person shall be named an Eligible Employee, nor shall
any person who has been an Eligible Employee continue as an Eligible Employee,
to the extent that such person's participation, or continued participation, in
the Plan would cause the Plan to fail to be considered maintained for the
primary purpose of providing deferred compensation for a select group of
management or highly compensated employees for purposes of ERISA.
 
Section 2.2 Commencement of Participation.
 
An Employee shall become a Participant on the date when he first becomes an
Eligible Employee, unless the Committee shall, by resolution, establish an
earlier or later effective date of participation for a Participant.
 
Section 2.3 Termination of Participation.
 
Participation in the Plan shall cease on the earlier of (a) the date of the
Participant's Termination of Service or (b) the date on which he ceases to be an
Eligible Employee.
 
                              ARTICLE III                                
 
BENEFITS TO PARTICIPANTS
 
Section 3.1 Supplemental Retirement Benefit.
 
(a)           A Participant whose benefits under the Retirement Plan are limited
by one or more of the Applicable Limitations shall be eligible for a
supplemental retirement benefit under this Plan in an amount equal to the excess
of:
 
(i)           the retirement benefit to which he would be entitled under the
Retirement Plan in the absence of the Applicable Limitations; over
 
(ii)           the actual retirement benefit to which he is entitled under the
Retirement Plan;
 
in each case computed as of the date on which his benefit under the Retirement
Plan is scheduled to commence and on the basis of the benefit form selected by
him under the Retirement Plan; provided, however, that if the Participant dies
before the payment of such supplemental retirement benefit begins, no benefit
shall be payable under this section 3.1 and the survivor benefit, if any, which
may be payable shall be determined under section 4.1.
 
 
5

--------------------------------------------------------------------------------

 
(b)           The supplemental retirement benefit provided for in this section
3.1 shall be paid in the form of a single life annuity commencing on the first
day of the month coincident with or next following the Participant's Termination
of Service or, if later, the first day of the month coincident with or next
following Participant's 65th birthday. Notwithstanding the foregoing, a
Participant may, subject to the restrictions in section 5.1, within thirty (30)
days after first becoming eligible to participate in the Plan for purpose of
receiving a supplemental retirement benefit, elect that such supplemental
retirement benefit (to the extent that such benefit is attributable to
compensation for services performed after such election) be paid in a different
form or commencing at a different time by filing a written election, in such
form and manner as the Committee may provide, within such thirty (30) day
period, and the amount of such benefit shall be the Actuarial Equivalent of the
benefit payable in the absence of such an election.
 
(c)           Notwithstanding section 3.1(b), subject to the consent of the
Committee in its sole and absolute discretion, each Participant may, by written
election given in such form and manner as the Committee may prescribe, elect to
change the time and manner of distribution of the balance credited to the
supplemental retirement benefit; provided, however, that:
 
(i)           any such election shall not take effect until twelve (12) months
after it is received by the Committee;
 
(ii)           in the case of an election to defer a payment to be made on
account of an event other than the Participant’s death, Disability or
Unforeseeable Emergency, the first payment made under such election shall not
occur until at least five (5) years later than such payment would otherwise have
been made (or begin to be made); and
 
(iii)           any such election is subject to the restrictions in section 5.1.
 
Section 3.2 Supplemental Savings Benefit.
 
(a)           A Participant whose benefits under the Savings Plan are limited by
one or more of the Applicable Limitations shall be eligible for a supplemental
savings benefit under this Plan in an amount equal to:
 
(i)           the aggregate amount of Employer Contributions (including any
reallocation of amounts forfeited upon the termination of employment of others
participating in the Savings Plan) that would have been credited to the
Participant's account under the Savings Plan in the absence of the Applicable
Limitations if for all relevant periods he had made the maximum amount of
elective deferrals under section 402(g) of the Code or voluntary employee
contributions under section 401(a) of the Code required to qualify for the
maximum possible allocation of Employer Contributions (and without regard to the
amount of elective deferrals or voluntary employee contributions actually made);
over
 
 
6

--------------------------------------------------------------------------------

 
(ii)           the aggregate amount of Employer Contributions (including any
reallocation of amounts forfeited upon the termination of employment of others
participating in the Savings Plan) actually credited to the Participant's
account under the Savings Plan for such periods;
 
adjusted for earnings and losses as provided in section 3.2(b); provided,
however, that if the Participant dies before the payment of such supplemental
savings benefit begins, no benefit shall be payable under this section 3.2 and
the survivor benefit, if any, which may be payable shall be determined under
section 4.2.
 
(b)           The Committee shall cause to be maintained a bookkeeping account
to reflect all Employer Contributions (including any reallocation of amounts
forfeited upon the termination of employment of others participating in the
Savings Plan) that cannot be made to a Participant's account under the Savings
Plan due to the Applicable Limitations and amounts under section 3.2(c), and
shall cause such bookkeeping account to be credited with all such Employer
Contributions as of the date on which such Employer Contributions would have
been credited to the Participant's account in the Savings Plan in the absence of
the Applicable Limitations. The balance credited to such bookkeeping account
shall be adjusted for distributions, withdrawals, earnings or losses as follows:
 
(i)           except as provided in section 3.2(b)(ii), the balance credited to
such bookkeeping account shall be credited with interest as of the last day of
each calendar month at a rate for such month equal to one-twelfth of the
annualized yield on 30-year Treasury Securities, Constant Maturities, prescribed
by the Commissioner of Internal Revenue for such month pursuant to section
417(e) of the Code; or
 
(ii)           if and to the extent permitted by the Committee, as though such
Employer Contributions had been contributed to a trust fund and invested, for
the benefit of the Participant, in such investments at such time or times as the
Participant shall have designated in such form and manner as the Committee shall
prescribe.
 
(iii)           The balance credited to the bookkeeping account shall be reduced
for any distributions or withdrawals.
 
(c)           Effective June 15, 2008, the balance credited to the bookkeeping
accounts of Messrs. Timothy King and Michael Pucella under this section 3.2
shall be adjusted as follows:
 
(i)           in the case of Mr. King, the balance credited to his a bookkeeping
account shall be credited with an additional Seven Thousand Seven Hundred
Sixty-Eight Dollars ($7,768); and
 
(ii)           in the case of Mr. Pucella, the balance credited to his
bookkeeping account shall be credited with an additional Six Thousand One
Hundred Ninety-One Dollars ($6,191).
 
 
7

--------------------------------------------------------------------------------

 
(d)           The supplemental savings benefit payable to a Participant
hereunder shall be paid in a single lump sum within the first thirty days of the
calendar year following the calendar year in which the Participant's Termination
of Service occurs and shall be equal to the balance credited to his bookkeeping
account as of the last day of the last calendar month to end prior to the date
of payment. Notwithstanding the foregoing, a Participant may, subject to the
restrictions in section 5.1, within thirty (30) days after first becoming
eligible to participate in the Plan for purposes of receiving a supplemental
savings benefit, elect that such supplemental savings benefit (to the extent
that such benefit is attributable to compensation for services performed after
such election) be paid in a different form or commencing at a different time by
filing a written election, in such form and manner as the Committee may
prescribe, within such thirty (30) day period.
 
(e)           Notwithstanding section 3.2(d), subject to the consent of the
Committee in its sole and absolute discretion, each Participant may, by written
election given in such form and manner as the Committee may prescribe, elect to
change the time and manner of distribution of the balance credited to the
supplemental savings benefit; provided, however, that:
 
(i)           any such election shall not take effect until twelve (12) months
after it is received by the Committee;
 
(ii)           in the case of an election to defer a payment to be made on
account of an event other than the Participant’s death, Disability or
Unforeseeable Emergency, the first payment made under such election shall not
occur until at least five (5) years later than such payment would otherwise have
been made (or begin to be made); and
 
(iii)           any such election is subject to the restrictions in section 5.1.
 
Section 3.3 Supplemental ESOP Benefits.
 
(a)           A Participant whose benefits under the ESOP are limited by one of
more of the Applicable Limitations shall be eligible for a supplemental ESOP
benefit under this Plan in an amount equal to the sum of:
 
(i)           for each period for which an allocation of Shares is made under
the ESOP, a number of Stock Units the excess of (A) the number of Shares that
bears the same relationship to such Participant's compensation taken into
account in determining allocations under the ESOP (without regard to any limit
on such compensation pursuant to any Applicable Limitation) as the number of
Shares allocated for such period under the ESOP to an individual whose
allocation is not limited by any Applicable Limitation bears to such person's
compensation taken into account in determining allocations under the ESOP over
(b) the actual number of Shares allocated to such Participant under the ESOP for
such period, taking into account in both cases Shares allocated as a result of
forfeitures; and
 
 
8

--------------------------------------------------------------------------------

 
(ii)           if and to the extent that Employer Contributions to the ESOP
result in allocations to the Participant's account of assets other than Shares
for any period, an amount for each period equal to the excess (if any) of (A)
the dollar amount that bears the same relationship to such Participant's
compensation taken into account in allocating Employer Contributions under the
ESOP (without regard to any limit on such compensation pursuant to any
Applicable Limitation) as the dollar amount of Employer Contributions allocated
for such period under the ESOP to an individual whose allocation is not limited
by any Applicable Limitation bears to such person's compensation taken into
account in determining allocations under the ESOP over (b) the actual dollar
amount of Employer Contributions allocated to such Participant under the ESOP
for such period, taking into account in both cases dollar amounts allocated as a
result of forfeitures.
 
adjusted for earnings and losses as provided in section 3.3(b); provided,
however, that if the Participant dies before the payment of such supplemental
ESOP benefit begins, no benefit shall be payable under this section 3.3 and the
survivor benefit, if any, which may be payable shall be determined under section
4.3.
 
(b)           The Committee shall cause to be maintained a bookkeeping account
to reflect all Shares and Employer Contributions (including any reallocation of
amounts forfeited upon the termination of employment of others participating in
the ESOP) that cannot be allocated to a Participant's account under the ESOP due
to the Applicable Limitations and amounts under section 3.3(c), and shall cause
such bookkeeping account to be credited with such Employer Contributions and
Stock Units reflecting such Shares as of the date on which such Employer
Contributions and Shares, respectively, would have been credited to the
Participant's account in the ESOP in the absence of the Applicable Limitations.
The balance credited to such bookkeeping account shall be adjusted for
distributions, withdrawals, earnings or losses as follows:
 
(i)           all Stock Units shall be adjusted from time to time so that the
value of a Stock Unit on any date is equal to the Fair Market Value of Share on
such date and the number of Stock Units shall be adjusted as and when
appropriate to reflect any stock dividend, stock split, reverse stock split,
exchange, conversion, or other event generally affecting the number of Shares
held by all holders of Shares; and
 
(ii)           (A)           except as provided in section 3.3(b)(ii)(B), the
balance credited to such bookkeeping account that does not consist of Stock
Units shall be credited with interest as of the last day of each calendar month
at a rate for such month equal  to one twelfth of the annualized yield on
30-year Treasury Securities, Constant Maturities, prescribed by the Commissioner
of Internal Revenue for such month pursuant to section 417(e) of the Code; or
 
               (B)           if and to the extent permitted by the Committee,
the balance credited to such bookkeeping account that does not consist of Stock
Units shall be adjusted as though such Employer Contributions had been
contributed to a trust find and invested, for the benefit of the Participant, in
such investments at such time or times as the Participant shall have designated
in such form and manner as the Committee shall prescribe;
 
 
9

--------------------------------------------------------------------------------

 
(iii)           The balance credited to the bookkeeping account shall be reduced
for any distributions or withdrawals.
 
provided, however, that to the extent that the Participant shall receive on a
current basis any dividend paid with respect to Shares credited to his account
under the ESOP, the bookkeeping account established for him under this Plan
shall not be adjusted to reflect such dividend and, instead, the Participant
shall be paid an amount per Stock Unit equal to the dividend par Share received
by the Participant under the ESOP, at substantially the same time as such
dividend is paid under the ESOP.
 
(c)           Effective June 15, 2008, the balance credited to the bookkeeping
accounts of Messrs. Timothy King and Michael Pucella under this section 3.3
shall be adjusted as follows:
 
(i)           in the case of Mr. King, the balance credited to his a bookkeeping
account shall be credited with an additional Twenty-Seven Thousand Sixty-Nine
Dollars ($27,069); and
 
(ii)           in the case of Mr. Pucella, the balance credited to his
bookkeeping account shall be credited with an additional Twenty-Two Thousand
Five Hundred Seventy-Three Dollars ($22,573).
 
(d)           The supplemental ESOP benefit payable to a Participant hereunder
shall be paid in a single lump sum within the first thirty days of the calendar
year in which the Participant's Termination of Service occurs and shall be in an
amount equal to the balance credited to his bookkeeping account. Notwithstanding
the foregoing, a Participant may, subject to the restrictions in section 5.1,
within thirty (30) days after first becoming eligible to participate in the Plan
for purposes of receiving a supplemental ESOP benefit, elect that such
supplemental ESOP benefit (to the extent that such benefit is attributable to
compensation for services performed after such election) be paid in a different
form or commencing at a different time by filing a written election, in such
form and manner as the Committee may prescribe, within such thirty (30) day
period.
 
(e)           Notwithstanding section 3.3(d), subject to the consent of the
Committee in its sole and absolute discretion, each Participant may, by written
election given in such form and manner as the Committee may prescribe, elect to
change the time and manner of distribution of the balance credited to the
supplemental retirement benefit; provided, however, that:
 
(i)           any such election shall not take effect until twelve (12) months
after it is received by the Committee;
 
(ii)           in the case of an election to defer a payment to be made on
account of an event other than the Participant’s death, Disability or
Unforeseeable Emergency, the first payment made under such election shall not
occur until at least five (5) years later than such payment would otherwise have
been made (or begin to be made); and
 
 
10

--------------------------------------------------------------------------------

 
(iii)           any such election is subject to the restrictions in section 5.1.
 
                            ARTICLE IV                                
 
DEATH BENEFITS
 
Section 4.1 Supplemental Retirement Plan Death Benefits.
 
If a Participant who is eligible for a supplemental retirement benefit under
section 3.1 dies before the payment of such benefit begins, a supplemental
survivor's retirement benefit shall be payable to the Participant's Beneficiary
under this Plan in amount equal to the excess (if any) of (a) the survivor's
benefit that would have been payable under the Retirement Plan commencing at the
earliest permissible date in the absence of the Applicable Limitations if the
Participant had effectively designated such Beneficiary as his beneficiary under
the Retirement Plan, over (b) the survivor's benefit would have been payable
under the Retirement Plan commencing at the earliest permissible date after
giving effect too the Applicable Limitations if the Participate had effectively
designated such Beneficiary as his beneficiary under the Retirement Plan.  Such
benefit shall be paid in a single lump sum which is the Actuarial Equivalent of
the benefit described in the preceding sentence within the first thirty days of
the calendar year following the death of the Participant.
 
Section 4.2 Supplemental Savings Plan Death Benefits.
 
If a Participant who is eligible for a supplemental savings benefit under
section 3.2 dies before the payment of such benefit begins, a supplemental
survivor's savings benefit shall be payable to the Participant's Beneficiary
under this Plan in amount equal to the balance credited to the bookkeeping
account established for the Participant under section 3.2(b). Such benefit shall
be paid in a single lump within the first thirty days of the calendar year
following the death of the Participant and the bookkeeping account established
for such Participant pursuant to section 3.2(b) shall continue to be adjusted as
provided therein through the last day of the last calendar month to end prior to
the date of payment.
 
Section 4.3 Supplement ESOP Death Benefits.
 
If a Participant who is eligible for a supplemental ESOP benefit under section
3.3 dies before the payment of such benefit begins, a supplemental ESOP benefit
shall be payable to the Participant's Beneficiary under this Plan in amount
equal to the balance credited to the bookkeeping account established for the
Participant under section 3.3(b). Such benefit shall be paid in a single lump
within the first thirty days of the calendar year following the death of the
Participant, and the bookkeeping account established for such Participant
pursuant to section 3.3(b) shall continue to be adjusted as provided therein
through the last day of the last calendar month to end prior to the date of
payment.
 
Section 4.4 Beneficiaries.
 
 
11

--------------------------------------------------------------------------------

 
A Participant or Former Participant may designate a Beneficiary or Beneficiaries
to receive any survivor benefits payable under the Plan upon his death. Any such
designation, or change therein or revocation thereof, shall be made in writing
in the form and manner prescribed by the Committee, shall be revocable until the
death of the Participant, and shall thereafter be irrevocable; provided,
however, that any change or revocation shall be effective only if received by
the Committee prior to the Participant's or Former Participant's death.  If a
Participant or Former Participant shall die without having effectively named a
Beneficiary, he shall be deemed to have named his estate as his sole
Beneficiary. If a Participant or Former Participant and his designated
Beneficiary shall die in circumstances which give rise to doubt as to which of
them shall have been the first to die, the Participant or Former Participant
shall be deemed to have survived the Beneficiary.  If a Participant or Former
Participant designates more than one Beneficiary, all shall be deemed to have
equal shares unless the Participant or Former Participant shall expressly
provide otherwise.
 
                            ARTICLE V                                
 
DISTRIBUTIONS
 
Section 5.1 Scheduled Distributions to Participant.
 
If a Participant so elects in his initial election to participate or in any
subsequent deferral election, payment of balances attributable to amounts
deferred pursuant to such election may be made:
 
(a)           in a single payment as of a designated date (not earlier than the
first date such balances are otherwise payable) specified by the Participant in
his election;
 
(b)           in the case of benefits under section 3.1 of this Plan, in a
single life annuity or such different form of payment provided for benefits
under the Retirement Plan as the Committee may provide; or
 
(c)           in the case of benefits under sections 3.2 or 3.3 of this Plan, in
monthly, quarterly or annual installments over such number of years (not to
exceed fifteen (15)) and payable beginning on such date (not earlier than the
first date such balances are otherwise payable) specified by the Participant in
his election.  In the event that payment is to be made in installments, each
installment shall be equal to the balance credited to the Participant’s
Memorandum Account (or, if applicable, the portion of such Participant’s
Memorandum Account attributable to sections 3.2 or 3.3 of this Plan) as of the
last day of the quarter ending immediately prior to the date on which payment is
to be made, divided by the number of installment payments remaining to be paid
(including the payment then being computed).
 
Section 5.2 Mandatory Cashout of Small Balances.
 
Notwithstanding anything in the Plan to the contrary, if, as of December 31 of
any calendar year following a Participant’s Termination of Service, the balance
credited to his Memorandum Account is less than or equal to the applicable
dollar amount under section 402(g)(1)(B) of the Code, the entire balance
credited to his Memorandum Account shall be distributed in a single lump sum
payment as soon as practicable during the immediately following calendar year;
provided, however that if the Participant has deferrals of compensation under
any other account balance plan that would be aggregated with this plan for
purposes of section 409A of the Code pursuant to Treasury Regulation section
1.409A-1(c)(2)(i)(B), no distribution shall be allowed under this section unless
(a) the sum of (i) the balance credited to the Participant's Memorandum Account
and (ii) all amounts deferred under such other plan or plans is less than or
equal to the applicable dollar amount under 402(g)(1)(B) of the Code, (b) all
such other plans provide for such a mandatory cashout distribution, and (c) all
amounts deferred under all such plans are distributed at the same time.
 
 
12

--------------------------------------------------------------------------------

 
Section 5.3 Restrictions on Payments to Specified Employees.
 
Notwithstanding anything in the Plan to the contrary, to the extent required
under section 409A of the Code, any payment under this Plan that is made to a
Specified Employee on account of his Termination of Service shall be delayed and
shall be paid on the first day of the seventh month following such Participant’s
Termination of Service.
 
Section 5.4 One-Time Election During 2008.
 
Notwithstanding anything in the Plan to the contrary, subject to the consent of
the Committee in its sole and absolute discretion, a Participant may, at any
time prior to January 1, 2009, elect a new time and form of payment for the
balance credited to his Memorandum Account (or, if applicable, the portion of
such Participant’s Memorandum Account attributable to section 3.1, 3.2 or 3.3 of
this Plan) as of December 31, 2008; provided, however, that the payment (or the
first payment in a series of payments) (a) shall be made no earlier than January
1, 2009, (b) shall be made, in the case of amounts attributable to section 3.1
of this Plan, in a single lump sum, a single life annuity, or such different
form of payment provided for benefits under the Retirement Plan as of December
31, 2008 as the Committee may provide, (c) shall be made, in the case of amounts
attributable to section 3.2 or 3.3 of this Plan, in a single lump sum or by
monthly, quarterly or annual installments for a period not to exceed fifteen
(15) years, and (c) shall be made no earlier than January 1 of the year
immediately following the year of such Participant’s Termination of
Service.  Such an election shall be made in the form and manner to be determined
by the Committee.
 
Section 5.5                         Manner of Distributions Attributable to
ESOP.


Notwithstanding anything in the Plan to the contrary, distributions made
pursuant to Sections 3.3 or 4.3 of the Plan shall be made in Shares with cash
payments in lieu of any fractional Shares.


                               ARTICLE VI                                
 
TRUST FUND
 
Section 6.1 Establishment of Trust.
 
 
13

--------------------------------------------------------------------------------

 
The Company may establish a trust fund which may be used to accumulate funds to
satisfy benefit liabilities to Participants, Former Participants and their
Beneficiaries under the Plan; provided, however, that the assets of such trust
shall be subject to the claims of the creditors of the Company in the event that
it is determined that the Company is insolvent; and provided, further, that the
trust agreement shall contain such terms, conditions and provisions as shall be
necessary to cause the Company to be considered the owner of the trust fund for
federal, state or local income tax purposes with respect to all amounts
contributed to the trust fund or any income attributable to the investments of
the trust fund. The Company shall pay all costs and expenses incurred in
establishing and maintaining such trust. Any payments made to a Participant,
Former Participant or Beneficiary from a trust established under this section
6.1 shall offset payments which would otherwise be payable by the Company in the
absence of the establishment of such trust. Any such trust will conform to the
terms of the model trust described in Revenue Procedure 92-64, as the same may
be modified from time to time.
 
Section 6.2 Contributions to Trust.
 
If a trust is established in accordance with section 6.1, the Company shall make
contributions to such trust in such amounts and at such times as may be
specified by the Committee or as may be required pursuant to the terms of the
agreement governing the establishment and operation of such trust.
 
Section 6.3 Unfunded Character of Plan.
 
Notwithstanding the establishment of a trust pursuant to section 6.1, the Plan
shall be unfunded for purposes of the Code and ERISA. Any liability of the Bank,
the Company or another Employer to any person with respect to benefits payable
under the Plan shall be based solely upon such contractual obligations, if any,
as shall be created by the Plan, and shall give rise only to a claim against the
general assets of the Bank, the Company or such Employer. No such liability
shall be deemed to be secured by any pledge or any other encumbrance on any
specific property of the Bank, the Company or any other Employer.
 
Section 6.4 Payments in the Event of a Change in Control.
 
Notwithstanding anything in the Plan to the contrary, in the event of a Change
in Control of the Company that occurs on or after January 1, 2008, all benefits
under the Plan that have not been paid prior to the occurrence of the Change in
Control (including but not limited to the remaining installment payments in a
series of installments) shall be paid in a single lump sum upon the occurrence
of the Change in Control; provided, however, to the extent such payments are
regarded as payments on account of a Termination of Service to an individual who
is a Specified Employee, payment shall, to the extent required to comply with
section 409A of the Code, be deferred until the first day of the seventh
calendar month to begin after the occurrence of the individual's Termination of
Service.
 
 
14

--------------------------------------------------------------------------------

 
                             ARTICLE VII                                
 
ADMINISTRATION
 
Section 7.1 The Committee.
 
Except for the functions reserved to the Company or the Board, the
Administration of the Plan shall be the responsibility of the Committee. The
Committee shall have the power and the duty to take all actions and to make all
decisions necessary or proper to carry out the Plan. The determination of the
Committee as to any question involving the general administration and
interpretation of the Plan shall be final, conclusive and binding. Any
discretionary actions to be taken under the Plan by the Committee shall be
uniform in their nature and applicable to all persons similarly situated.
Without limiting the generality of the foregoing, the Committee shall have the
following powers:
 
(a)           to furnish to all Participants, upon request, copies of the Plan
and to require any person to furnish such information as it may request for the
purpose of the proper administration of the Plan as a condition to receiving any
benefits under the Plan;
 
(b)           to make and enforce such rules and regulations and prescribe the
use of such forms as it shall deem necessary for the efficient administration of
the Plan;
 
(c)           to interpret the Plan, and to resolve ambiguities, inconsistencies
and omissions, and the determinations of the Committee in respect thereof shall
be binding, final and conclusive upon all interested parties;
 
(d)           to decide on questions concerning the Plan in accordance with the
provisions of the Plan;
 
(e)           to determine the amount of benefits which shall be payable to any
person in accordance with the provisions of the Plan, to hear and decide claims
for benefits, and to provide a full and fair review to any Participant whose
claim for benefits has been denied in whole or in part;
 
(f)           to designate a person, who may or may not be a member of the
Committee, as “plan administrator” for purposes of the ERISA;
 
(g)           to allocate any such powers and duties to or among individual
members of the Committee; and
 
(h)           the power to designate persons other than Committee members to
carry out any duty or power which would otherwise be a responsibility of the
Committee or Administrator, under the terms of the Plan.
 
Section 7.2 Liability of Committee Members and their Delegates.
 
 
15

--------------------------------------------------------------------------------

 
To the extent permitted by law, the Committee and any person to whom it may
delegate any duty or power in connection with administering the Plan, the Bank,
the Company, Employer, and the officers and directors thereof shall be entitled
to rely conclusively upon, and shall be fully protected in any action taken or
suffered by them in good faith In the reliance upon, any actuary, counsel,
accountant, other specialist, or other person selected by the Committee, or in
reliance upon any tables, valuations, certificates, opinions or reports which
shall be furnished by any of them. Farther, to the extent permitted by law, no
member of the Committee, nor the Bank, the Company, any Employer, nor the
officers or directors thereof, shall be liable for any neglect, omission or
wrongdoing of any other members of the Committee, agent, officer or employee of
the Bank, the Company or any Employer. Any person claiming benefits under the
Plan shall look solely to the Employer for redress.
 
Section 7.3 Plan Expenses.
 
All expenses incurred prior to the termination of the Plan that shall arise in
connection with the administration of the Plan (including, but not limited to
administrative expenses, proper charges and disbursements, compensation and
other expenses and charges of any actuary, counsel, accountant, specialist, or
other person who shall be employed by the Committee in connection with the
administration of the Plan), shall be paid by the Company.
 
Section 7.4 Facility of Payment.
 
If the Company is unable to make payment to any Participant, Former Participant
Beneficiary, or any other person to whom a payment is due under the Plan,
because it cannot ascertain the identity or whereabouts of such Participant,
Former Participant Beneficiary, or other person after reasonable efforts have
been made to identify or locate such person (including a notice of the payment
so due mailed to the last known address of such Participant, Former Participant
Beneficiary, or other person shown on the records of the Employer), such payment
and all subsequent payments otherwise due to such Participant, Former
Participant or other person shall be forfeited twenty-four (24) months after the
date such payment first became due; provided, however, that such payment and any
subsequent payments shall be reinstated, retroactively, no later than sixty (60)
days after the date on which the Participant, Former Participant, Beneficiary,
or other person is identified or located.
 
                                   ARTICLE VIII                                
 
AMENDMENT AND TERMINATION
 
Section 8.1 Amendment by the Company.
 
The Company reserves the right, in its sole and absolute discretion, at any time
and from to time, by action of the Board, to amend the Plan in whole or in part.
In no event, however, shall any such amendment adversely affect the right of any
Participant, Former Participant or Beneficiary to receive any benefits under the
Plan in respect of participation for any period ending on or before the later of
the date on which such amendment is adopted or the date on which it is made
effective.
 
 
16

--------------------------------------------------------------------------------

 
Section 8.2 Termination.
 
The Company also reserves the right, in its sole and absolute discretion, by
action of the Board, to terminate the Plan. In such event, undistributed
benefits attributable to participation prior to the date of termination shall be
distributed as though each Participant terminated employment with the Bank, the
Company and all other Employers as of the effective date of termination of the
Plan.
 
Section 8.3 Amendment or Termination by Other Employers.
 
In the event that a corporation of trade or business other than the Company
shall adopt this Plan, such corporation or trade or business shall, by adopting
the Plan, empower the Company to amend or terminate the Plan, insofar as it
shall cover employees of such corporation or trade or business, upon the terms
and conditions set forth in sections 8.1 and 8.2; provided, however, that any
such corporation or trade or business may, by action of its board of directors
or other governing body, amend or terminate the Plan, insofar as it shall cover
employees of such corporation or trade or business, at different times and in a
different manner. In the event of any such amendment or termination by action of
the board of directors or either governing body of such a corporation or trade
or business, a separate plan shall be deemed to have been established for the
employees of such corporation or trade or business, and any amounts set aside to
provide for the satisfaction of benefit liabilities with respect to Employees of
such corporation or trade or business shall be segregated from the assets set
aside for the purposes of this Plan at the earliest practicable date and shall
be dealt with in accordance with the documents governing such separate plan.
 
                                  ARTICLE IX                                
 
MISCELLANEOUS PROVISIONS
 
Section 9.1 Construction and Language.
 
Wherever appropriate in the Plan, words used in the singular may be read in the
plural, words in the plural may be read in the singular, and words importing the
masculine gender shall be deemed equally to refer to the feminine or the neuter.
Any reference to an Article or section shall be to an Article or section of the
Plan, unless otherwise indicated.
 
Section 9.2 Headings.
 
The headings of Articles and sections are included solely for convenience of
reference. If there is any conflict between such headings and the text of the
Agreement, the text shall control.
 
Section 9.3 Non-Alienation of Benefits.
 
Except as may otherwise be required by law, no distribution or payment under the
Plan to any Participant, Former Participant or Beneficiary shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, whether voluntary or involuntary, and any attempt to so
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge the
same shall be void; nor shall any such distribution or payment be in any way
liable for or subject to the debts, contracts, liabilities, engagements or torts
of any person entitled to such distribution or payment. If any Participant,
Former Participant or Beneficiary is adjudicated bankrupt or purports to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge any
such distribution or payment, voluntarily or involuntarily, the Committee, in
its sole discretion, may cancel such distribution or payment or may hold or
cause to be held or applied such distribution or payment, or any part thereof,
to or for the benefit of such Participant, Former Participant or Beneficiary, in
such manner as the Committee still direct; provided, however, that no such
action by the Committee shall cause the acceleration or deferral of any benefit
payments from the date on which such payments are scheduled to be made.
 
 
17

--------------------------------------------------------------------------------

 
Section 9.4 Indemnification.
 
The Company shall indemnify, hold harmless and defend each Participant, Former
Participant and Beneficiary, against their reasonable costs, including legal
fees, incurred by them or arising out of any action, suit or proceeding in which
they may be involved, as a result of their efforts, in good faith, to defend or
enforce the obligation of the Bank, the Company and any other Employer under the
terms of the Plan.
 
Section 9.5 Severability.
 
A determination that any provision of the Plan is invalid or unenforceable shall
not affect the validity or enforceability of any other provision hereof.
 
Section 9.6 Waiver.
 
Failure to insist upon strict compliance with any of the terms, covenants or
conditions of the Plan shall not be deemed a waiver of such term, covenant or
condition. A waiver of any provision of the Plan must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.
 
Section 9.7 Governing Law.
 
The Plan shall be construed, administered and enforced according to the laws of
the State of New York without giving effect to the conflict of laws principles
thereof, except to the extent that such laws are preempted by the federal laws
of the United States. Any payments made pursuant to this Plan are subject to and
conditioned upon their compliance with 12 U.S.C. § 1828(k) and any regulations
promulgated thereunder.
 
Section 9.8 Taxes.
 
The Employer shall have the right to retain a sufficient portion of any payment
made under the Plan to cover the amount required to be withheld pursuant to any
applicable federal, state and local tax law.
 
 
18

--------------------------------------------------------------------------------

 
Section 9.9 No Deposit Account.
 
Nothing in the Plan shall be held or construed to establish any deposit account
for any Participant or any deposit liability on the part of the Bank.
Participants' rights hereunder shall be equivalent to those of a general
unsecured creditor of each Employer.
 
Section 9.10 No Right to Continued Employment.
 
Neither the establishment of the Plan, nor any provisions of the Plan nor any
action of the Plan Administrator, the Committee or any Employer shall be held or
construed to confer upon any Employee any right to a continuation of employment
by the Employer. The Employer reserves the right to dismiss any Employee or
otherwise deal with any Employee to the same extent as though the Plan had not
been adopted.
 
Section 9.11 Status of Plan Under ERISA.
 
The Plan is intended to be (a) to the maximum extent permitted under applicable
laws, an unfunded, non-qualified excess benefit plan as contemplated by section
3(36) of ERISA for the purpose of providing benefits in excess of the
limitations imposed under section 415 of the Code, and (b) to the extent not so
permitted, an unfunded, non-qualified  plan maintained primarily for the purpose
of providing deferred compensation for highly compensated employees, as
contemplated by sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The Plan is
not intended to comply with the requirements of section 401(a) of the Code or to
be subject to Parts 2, 3 and 4 of Title I of ERISA. The Plan shall be
administered and, construed so as to effectuate this intent.
 
Section 9.12 Compliance with Section 409A of the Code.
 
The Plan is intended to be a non-qualified deferred compensation plan described
in section 409A of the Code.  The Plan shall be operated, administered and
construed to give effect to such intent.  In addition, notwithstanding Article
VIII, the Plan shall be subject to amendment, with or without advance notice to
Participants and other interested parties, and on a prospective or retroactive
basis, including but not limited to amendment in a manner that adversely affects
the rights of participants and other interested parties, to the extent necessary
to effect such compliance.
 
                                  ARTICLE X                                
 
EFFECTIVE DATE OF THE AMENDED AND RESTATED PLAN
 
This amended and restated Plan is effective from and after December 31,
2008.  Prior to December 31, 2008, the previous version of the Plan that was
amended and restated in June 1997 and incorporates amendments 1, 2, 3 & 4 shall
control.
 

 
19 

--------------------------------------------------------------------------------

 
